IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                November 10, 2005 Session

      ROY L. TIDWELL and RICHARD COGGINS, ET AL. v. CITY OF
                           MEMPHIS

                      Appeal by permission from the Court of Appeals
                            Chancery Court for Shelby County
                      No. CH-01-2221-1 Walter L. Evans, Chancellor




                   No. W2004-00024-SC-R11-CV - Filed on May 19, 2006




This case involves an appeal filed by thirteen firefighters and one police officer currently or
previously employed by the City of Memphis. Each of the employees was diagnosed with an illness
or condition claimed to be work-related. After the City of Memphis denied the employees’ claims
for benefits stemming from their work-related conditions, the employees appealed to the Chancery
Court of Shelby County. The chancery court consolidated the cases, reversed the City’s denial of
benefits, and awarded benefits to each of the employees. The chancery court’s decision was based
upon its determination that the cases should have proceeded under the Uniform Administrative
Procedures Act “UAPA” rather than an alternative process adopted by the City to handle such
claims. The Court of Appeals reversed, finding that the City was not required to comply with the
UAPA in resolving claims for work-related benefits. After careful consideration of the record and
applicable law, we conclude that the chancery court correctly determined that the employees’ cases
were subject to the contested case procedures set forth in the UAPA. Accordingly, the judgment of
the Court of Appeals is reversed. We also reverse the trial court’s judgment to the extent that it
awards benefits to the employees. The case is remanded to the trial court for further proceedings
pursuant to this opinion.

Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Reversed and
Case Remanded to the Chancery Court of Shelby County

ADOLPHO A. BIRCH , JR., J., delivered the opinion of the court, in which WILLIAM M. BARKER, C.J.,
E. RILEY ANDERSON , JANICE M. HOLDER , and CORNELIA A. CLARK, JJ., joined.

John Ford Canale, III, Donald A. Donati, William B. Ryan, and Timothy Taylor, Memphis,
Tennessee, for the appellants, Roy L. Tidwell and Richard Coggins, et al.
Sam L. Crain, Jr., and Sara Hall, Memphis, Tennessee, for the appellee, City of Memphis.

Thomas A. Woodley, Washington DC, for the amicus curiae, International Association of Fire
Fighters, AFL-CIO.

                                             OPINION

                              Factual and Procedural Background

        The plaintiffs in this case are thirteen firefighters and one police officer currently or
previously employed by the City of Memphis (“City”). During the course of their employment with
the City, each employee was diagnosed with hypertension, post-traumatic stress disorder, heart
disease, or stroke, which they contended was causally related to their employment. Each employee
filed a claim for benefits with the City pursuant to the City’s “On the Job Injury Program.” The
purpose of this program was to administer payment of medical expenses and compensation for
employees who suffer injury, death, or occupational disease occurring during the performance of
their job duties.

        The City elected to not be subject to the state’s workers’ compensation statutes. See Tenn.
Code Ann. § 50-6-106(6)(2005) (“The Workers’ Compensation Law . . . shall not apply to . . . [t]he
state of Tennessee, counties thereof and municipal corporations” unless the state or political
subdivision elects to opt into the workers’ compensation system.). Instead, the City established its
own administrative procedure to handle benefit applications for work-related injuries. Under the
City’s program, applications for benefits filed by police officers and firefighters are reviewed by the
City’s Risk Manager, who compiles the employee’s medical history, results of any pre-employment
physical examination, and a copy of the employee’s job description. These records are then
forwarded to a panel of three physicians selected by the City to determine the cause of the
employee’s illness or injury. One of these physicians performs a physical examination of the
employee. The results of the physical examination are shared with the other two physicians. The
physicians then submit their written findings to the City’s Risk Manager, who decides whether to
approve or deny the application for benefits. In the present case, the City’s Risk Manager denied
each employee’s application for benefits.

        A decision by the City’s Risk Manager to deny benefits is reviewable by the City’s “On the
Job Injury Appeals Panel” (“OJI Panel”). The OJI Panel consists of the City’s Risk Manager, the
City’s Director of Finance, and the City Attorney, or their designees. Each of the employees in the
present case filed an appeal with the OJI Panel to contest the denial of benefits by the Risk Manager.
The employees were not permitted to be represented by an attorney at their hearings before the OJI
Panel. The OJI Panel affirmed the Risk Manager’s denial of benefits to each employee.

       The employees subsequently filed petitions for writs of certiorari with the Chancery Court
of Shelby County seeking review of the OJI Panel’s decision in their respective cases. The
employees’ petitions were filed under both the common law writ of certiorari pursuant to Tennessee


                                                 -2-
 Code Annotated section 27-8-101 (2000)1 and the statutory writ of certiorari pursuant to Tennessee
 Code Annotated section 27-8-102 (2000).2 The parties now agree that the statutory writ embodied
 in section 27-8-102 is inapplicable to this case.

         The chancery court consolidated the cases and entered judgments in favor of the employees.
 Specifically, the chancellor concluded that (1) Tennessee Code Annotated section 27-9-114 (2000),
 which governs review of the rulings of civil service boards, applies to decisions rendered by the
 City’s OJI Panel; (2) the proper method of judicial review of decisions rendered by the OJI Panel is
 neither by common law nor statutory writ of certiorari, but under section 4-5-322 of the Uniform
 Administrative Procedures Act (“UAPA”); and (3) proceedings before the OJI Panel must be
 conducted in accordance with the contested case procedures set forth in the UAPA.3 Finding that
 the proceedings before the OJI Panel were not in compliance with the UAPA, the chancellor reversed
 the decisions of the OJI Panel and ordered the City to grant the employees the benefits sought in their
 respective cases.

         The Court of Appeals reversed the chancery court’s judgment. The intermediate appellate
 court concluded that the City’s OJI Panel was not subject to the provisions of section 27-9-114
 because it was not a civil service board. Accordingly, the Court of Appeals held that the chancellor
 erred in granting benefits to the employees based upon the City’s failure to comply with the UAPA.
 Based upon its determination that the UAPA was not applicable, the Court of Appeals also found
 that the trial court’s standard of review was limited to the common law writ of certiorari rather than
 the broader standard of review provided for in the UAPA.

       We granted discretionary review under Rule 11 of the Tennessee Rules of Appellate
 Procedure and now reverse the Court of Appeals.

                                               Standard of Review

      The resolution of this appeal involves the interpretation of a statute, specifically section 27-9-
114, which is a question of law. Therefore, the standard of review is de novo without any
presumption of correctness given to the legal conclusions of the courts below. See Sanders v. Traver,
109 S.W.3d 282, 284 (Tenn. 2003) (citing State v. Walls, 62 S.W.3d 119, 121 (Tenn. 2001)). In

          1
            Section 27-8-101 states in pertinent part: “The writ of certiorari may be granted whenever authorized by law,
 and also in all cases where an inferior tribunal, board, or officer exercising judicial functions has exceeded the
 jurisdiction conferred, or is acting illegally, when, in the judgment of the court, there is no other plain, speedy, or
 adequate remedy.”

          2
            Section 27-8-102 states in relevant part: “Certiorari lies: (1) On suggestion of diminution; (2) W here no
 appeal is given; (3) As a substitute for appeal; (4) Instead of audita querela; or (5) Instead of writ of error.”


          3
            A contested case is defined by the UAPA as “a proceeding . . . in which the legal rights, duties or privileges
 of a party are required by any statute or constitutional provision to be determined by an agency after an opportunity for
 a hearing.” Tenn. Code Ann. § 4-5-102(3) (2005).

                                                           -3-
interpreting statutes, the duty of this Court is to ascertain and give effect to the intent and purpose of
the legislature without unduly restricting or expanding a statute's coverage beyond its intended scope.
Id. We determine the legislature’s intent from the natural and ordinary meaning of the statutory
language within the context of the entire statute. See Calaway v. Schucker, ___ S.W.3d ___ (Tenn.
2005).

                                                Analysis

       At issue in this case is the language of section 27-9-114, which states in relevant part as
follows:

        Proceedings involving certain public employees. –– (a)(1) Contested case hearings
        by civil service boards of a county or municipality which affect the employment status
        of a civil service employee shall be conducted in conformity with contested case
        procedures under the Uniform Administrative Procedures Act . . . .

        (b)(1) Judicial review of decisions by civil service boards of a county or municipality
        which affects the employment status of a county or city civil service employee shall
        be in conformity with the judicial review standards under the Uniform Administrative
        Procedures Act . . . .

Prior to January 1, 1989, section 27-9-114 provided in pertinent part as follows:

        No court of record of this state shall entertain any proceeding involving the civil
        service status of a county or a municipal employee when such proceeding is in the
        nature of an appeal from a ruling of a city or county official or board which affects the
        employment status of a county or city employee, except such proceeding be one of
        common law certiorari.

        Thus, section 27-9-114 originally provided that the common law writ of certiorari was the
appropriate method of judicial review of administrative determinations affecting the employment
status of municipal employees. See Huddleston v. City of Murfreesboro, 635 S.W.2d 694, 695-96
(Tenn. 1982) (holding that section 27-9-114 is the “exclusive remedy for judicial review of
administrative determinations respecting the employment status of such employees”). Effective
January 1, 1989, however, the legislature amended section 27-9-114 by deleting the provision
requiring review by common law certiorari and replacing it with the current provision providing for
judicial review under the UAPA. See Tenn. Code Ann. § 27-9-114(b)(1). The amendment also
mandated that the contested case procedures of the UAPA be applied to those cases falling within the
scope of section 27-9-114(a)(1). Id.

        In order for section 27-9-114(a)(1) to apply, there must (1) be a proceeding before a “civil
service board” and (2) a decision that affects the “employment status” of a civil service employee.
In the absence of either of these two prerequisites, the provisions of section 27-9-114 do not apply.


                                                   -4-
If section 27-9-114 does not apply, then review is under the common law writ of certiorari, which
limits the review to whether the administrative agency has exceeded its authority or has acted
illegally, arbitrarily, or fraudulently. See McCallen v. City of Memphis, 786 S.W.2d 633, 638 (Tenn.
1990).

         On the other hand, if section 27-9-114 does apply, the UAPA governs. Under the UAPA, an
administrative agency’s decision may be reversed if the court determines that the decision was, among
other things, “made upon unlawful procedure.” See Tenn. Code Ann. § 4-5-322(h)(3) (2005).4 The
chancery court in this case determined that the OJI Panel made its decisions “upon unlawful
procedure” because the City’s Risk Manager–who made the initial decision to deny benefits–also
served on the OJI Panel, a practice prohibited by the UAPA. See Tenn. Code Ann. § 4-5-303 (2005)
(one who participates in a “preliminary determination” in a contested case cannot later serve as an
administrative judge or hearing officer or assist or advise an administrative judge or hearing officer
in the same case). The chancery court also found that the City’s appeals process before the OJI Panel
prohibited employees from being represented by counsel in violation of Tennessee Code Annotated
section 4-5-305 (2005).5

                                      1. Meaning of Civil Service Board

        Reduced to its essence, the present case requires this Court to decide whether proceedings
before the City’s OJI Panel fall within the scope of section 27-9-114(a)(1). Specifically, we must
determine whether the OJI Panel qualifies as a civil service board. At the outset of performing this
task, we note that section 27-9-114 does not define what is meant by the phrase “civil service board.”
We further note that the legislative history surrounding the statute sheds no light on the subject.



        4
            Section 4-5-322(h) states in part:

        The court may affirm the decision of the agency or remand the case for further proceedings. The court
        may reverse or modify the decision if the rights of the petitioner have been prejudiced because the
        administrative findings, inferences, conclusions or decisions are:

        (1) In violation of constitutional or statutory provisions;
        (2) In excess of the statutory authority of the agency;
        (3) Made upon unlawful procedure;
        (4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of
        discretion; or
        (5)(A) Unsupported by evidence that is both substantial and material in the light of the entire record.


        5
            Section 4-5-305 states:

        (a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial
        person, by a duly authorized representative.
        (b) W hether or not participating in person, any party may be advised and represented at the party’s
        own expense by counsel, or, unless prohibited by any provision of law, other representative.

                                                           -5-
        The City argues that its OJI Panel is not a civil service board under section 27-9-114 and,
therefore, its proceedings are not subject to the contested case procedures of the UAPA. Accordingly,
the City contends that judicial review of the OJI Panel’s decisions is pursuant to the common law writ
of certiorari. The City reasons that the legislature’s decision to amend section 27-9-114 by removing
the broad language “city or county official or board” and substituting the specific language “civil
service boards of a county or municipality,” reflects an intent to exclude entities like the OJI Panel
from the statute’s reach. Thus, proceedings before the OJI Panel are not subject to the UAPA. We
disagree.

        Prior to the 1988 amendment to section 27-9-114, the courts regularly applied the statute to
a wide variety of municipal entities, including civil service boards, see Gaston v. Civil Serv. Merit
Bd. of Shelby County, 1986 WL 9964 (Tenn. Ct. App. Sept. 15, 1986), city councils, see Huddleston,
635 S.W.2d at 694, pension boards, see Love v. Ret. Sys. of the City of Memphis, 1987 WL 17246
(Tenn. Ct. App. Sept. 21, 1987), boards of education, see Cunningham v. Bd. of Educ. for Grundy
County, 1986 WL 10692 (Tenn. Ct. App. Oct. 1, 1986), and boards of health, see Goodwin v. Metro.
Bd. of Health, 656 S.W.2d 383 (Tenn. Ct. App. 1983).6

        After the 1988 amendment, the courts continued to apply section 27-9-114 to the decisions
of municipal entities that, while not called civil service boards, effectively sat as civil service boards
by making decisions that affected a worker’s employment status. See, e.g., Yates v. City of
Chattanooga, No. E2000-02604-COA-R3-CV, 2001 WL 533351 (Tenn. Ct. App. May 21, 2001)
(applying the amended statute to a city council); Bullard v. City of Chattanooga Firemen’s &
Policemen Ins. & Pension Fund, No. 03A01-9705-CH-00193, 1998 WL 90834 (Tenn. Ct. App. Mar.
3, 1998) (applying the amended statute to the denial of pension benefits by a pension fund board);
Stephenson v. Town of White Pine, No. 03A01-9705-CH-00185, 1997 WL 718974 (Tenn. Ct. App.
Nov. 13, 1997) (applying section 27-9-114 to a mayor and board of alderman); Holder v. City of
Chattanooga, 878 S.W.2d 950 (Tenn. Ct. App. 1993) (rejecting an argument that a city council did
not qualify as a civil service board under section 27-9-114 when it was effectively sitting as a civil
service board rather than as a legislative body); Jones v. Personnel Merit Bd. of the City of Dyersburg,
1988 WL 104697 (Tenn. Ct. App. Oct. 10, 1988) (applying section 27-9-114 to a personnel merit
board’s termination of a fireman following a work-related injury).7

        Thus, in short, cases decided before the 1988 amendment to section 27-9-114 held that the
statute was the remedy for reviewing administrative decisions affecting the employment status of city
and county employees. This was true whether or not the administrative agency was technically


          6
            This opinion cites a number of unreported cases because there are very few reported cases dealing with the
 current issue. W hile these opinions are not precedential authority, they do have persuasive value.

          7
          The Court of Appeals in the present case relied upon Pardue v. Metro. Gov’t of Nashville & Davidson County,
 No. 01A01-9707-CH-00312, 1998 W L 173208 (Tenn. Ct. App. Apr. 15, 1998), for the proposition that decisions of a
 pension board should be reviewed under the common law writ of certiorari. However, a close review of Pardue indicates
 that the intermediate court did not address whether the pension board was effectively sitting as a civil service board for
 purposes of section 27-9-114.

                                                           -6-
labeled a civil service board. Cases decided after the 1988 amendment have continued to hold that
the technical designation of a municipal body as a civil service board is not necessary for section 27-
9-114 to apply. It is apparent, therefore, that the weight of case law does not support the City’s
interpretation of the statute.

        The City also argues that we should look to the definition of a civil service board found in
Tennessee Code Annotated section 6-54-114(b) (2005) to determine the scope of section 27-9-114.
The problem with the City’s reliance upon section 6-54-114(b) is that the statute does not provide a
definition of a civil service board, but merely sets forth the qualifications and procedures for the
appointment of civil service board members in the state’s most populous counties.8 Section 6-54-114
does not speak to the authority, obligations, or purposes of a civil service board. In other words,
section 6-54-114 does little to help resolve this case.

        There is another statute, however, Tennessee Code Annotated section 8-8-409 (2002), which
is helpful. Section 8-8-409 states that a civil service board “shall . . . [h]ear and determine appeals
and complaints respecting the administration of this part . . . and [d]etermine all fringe benefits to
employees coming under the provisions of this part.” Although section 8-8-409 applies only to sheriff
department employees, it provides insight into what the legislature considered the appropriate
functions of a civil service board to be, i.e., hear administrative appeals and determine benefits to
which an employee may be entitled. The definition of a civil service board gleaned from section 8-8-
409 is consistent with the application of section 27-9-114 by the courts before and after the 1988
amendment to section 27-9-114.

         Additionally, it is significant that the current version of section 27-9-114 exempts certain
entities from the scope of the statute. Specifically, section 27-9-114(a)(2) states that “[t]he provisions
of this subsection pertaining to hearings by civil service boards shall not apply to municipal utilities
boards or civil service boards of counties organized under a home rule charter form of government.”
This language indicates that the legislature intended for all administrative bodies functioning in an
adjudicative capacity not specifically exempted to be included within the statute’s reach. See Myint
v. Allstate Ins. Co., 970 S.W.2d 920, 925 (Tenn. 1998) (statutes containing coverage exemptions may
be read to include entities not specifically exempted). This is not to say that section 27-9-114 applies
to every proceeding before every municipal entity having decision-making power. Rather, section

         8
             T. C. A. § 6-54-114(b) states:
         Notwithstanding any provision of any municipal charter or ordinance to the contrary, all members of
         any municipal civil service board in any county with a population greater than three hundred thousand
         (300,000), created by ordinance or charter, shall be appointed by the mayor of the municipality which
         the board serves. Such appointments shall be subject to confirmation by the municipal legislative
         body. At least one (1) member shall be a woman and one (1) member shall be a minority citizen. The
         provisions of this section shall not apply to municipalities with a mayor-aldermen form of government.




                                                         -7-
27-9-114 applies when the entity in question is sitting in an adjudicative capacity functioning as a
civil service board by making decisions that affect a worker’s employment status. Accordingly, we
decline to limit the definition of a civil service board as used in section 27-9-114 only to those
municipal entities that are technically designated as such. To do so would elevate form over
substance. See Johnson v. Johnson, 37 S.W.3d 892, 896 (Tenn. 2001).

        Finally, we note that in addition to harmonizing the language of 27-9-114 with other
references in the code to civil service boards, as well as giving meaning to the statute’s coverage
exemptions, our interpretation of section 27-9-114 should bring some measure of uniformity to the
process by which municipalities resolve claims for work-related injuries. The employees and the
amicus argue that uniformity is needed so that similarly situated claimants are not subject to widely
divergent results. They also argue that the protections afforded by the administrative process adopted
by the City are inadequate because affected employees are not given a meaningful opportunity to
present their claims. They further argue that the City’s process deprives them of the presumption of
causation found in Tennessee Code Annotated section 7-51-201. The City responds that the common
law writ of certiorari prevents it from handling claims in the arbitrary manner feared by the
employees. In our view, it unnecessary for this Court to pass upon the adequacy of the City’s policies
and procedures for handling work-related injury claims at this time. However, we do agree that some
measure of uniformity, achieved by applying the UAPA, is a desirable goal. The legislature
promulgated the UAPA for this very purpose–“to clarify and bring uniformity” to the procedures of
administrative agencies and judicial review of their decisions. See Tenn. Code Ann. § 4-5-103(a)
(2005).

          Applying the foregoing to this case, we conclude that the City’s OJI Panel was acting as the
functional equivalent of a civil service board by holding hearings, analyzing evidence, and
determining appeals from administrative decisions to grant or deny benefits to injured employees.
The OJI Panel was acting in the role contemplated by section 8-8-409, i.e., a civil service board “shall
. . . [h]ear and determine appeals and complaints respecting the administration of this part . . . and
[d]etermine all fringe benefits to employees . . . .” Thus, we agree with the trial court’s finding that
the City’s OJI Panel fits within the civil service board language of section 27-9-114.

                               2. Meaning of Employment Status

        Our decision that the City’s OJI Panel fits within the civil service board language of section
27-9-114 does not end our inquiry. We must also determine whether decisions of the OJI Panel affect
the employment status of workers who come before it. The City argues that its OJI Panel does not
affect the employment status of city workers. We disagree.

        Like the phrase “civil service board,” the phrase “employment status” is not defined in section
27-9-114. In addition, unlike the phrase “civil service board,” there are no other statutes that offer
insight into the meaning of employment status. However, at the time of the amendment to section
27-9-114, there was a judicial definition of employment status for purposes of section 27-9-114.
Under the case law existing at the time of the statute’s revision, employment status encompassed the


                                                  -8-
“entire legal relation of the employee to the employer.” Love v. Ret. Sys. of the City of Memphis,
1987 WL 17246 at *1 (Tenn. Ct. App. Sept. 21, 1987).9 Significantly, the legislature altered the
statute and chose to revise most of the statute except the term employment status. Because the
legislature chose to leave that term unaltered in the amended statute, we see no reason to alter that
definition ourselves.

        Based upon the foregoing discussion, we find that decisions rendered by the OJI Panel affect
the employment status of workers who come before it after having their claim for benefits denied.
The OJI Panel conducts a hearing and issues a final decision for the City on whether an illness or
injury is work-related and, therefore, compensable. As a direct result of this adjudicatory task, an
employee’s income may remain the same, be reduced, or be eliminated. Indeed, an employee could
be terminated if the employee can no longer perform his or her duties. Thus, we conclude that the
trial court correctly found that decisions rendered by the OJI Panel in this case affected the
employment status of the plaintiffs.

                                                      Conclusion

        For the reasons stated above, we reverse the Court of Appeals and reinstate the chancery
court’s judgment that under section 27-9-114, proceedings before the City’s OJI Panel, as well as the
standard of judicial review of its decisions, are governed by the UAPA. Further, we affirm the
chancery court’s finding that the proceedings before the OJI Panel involving the employees in this
case were not in compliance with the UAPA.10 However, unlike the chancery court, we do not
believe that the appropriate remedy is an award of benefits to each employee. Rather, this matter is
remanded to the trial court for further proceedings, including an appropriate order directing the City
to comply with the UAPA in each case. The costs of this appeal are assessed against the City of
Memphis and its surety, for which execution may issue if necessary.




                                                                     ADOLPHO A. BIRCH, JR., JUSTICE




         9
         The court in Love stated that “we are of the opinion that [section 27-9-114] is not limited to [employee
discharges and suspensions]. The term ‘employment status’ encompasses the entire legal relation of the employee to the
employer. An employee’s eligibility for retirement benefits is an important aspect of that relation.” Love, 1987 W L
17246 at *1.

         10
              There is no dispute that the OJI Panel’s procedures do not comply with the contested case procedures of the
UAPA.

                                                           -9-